DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 14-22, filed September 3, 2021, with respect to the previous rejections of claims 1-21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  










Allowable Subject Matter

Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “…and shading the primitive batch by iteratively processing each of the respective bin intercepts computed until all of the respective bin intercepts are processed, wherein the shading is performed in a delayed manner such that the shading does not begin until a depth test is performed for all pixels of each primitive of the primitive batch” as the references only teach the use of a 3D pipeline for reading vertex information and processing graphics primitives via a tiling and binning phase for determining primitive overlap in addition to using bounding boxes for determining the overlap for ordered shading, however the references fail to explicitly provide details for delaying shading based on performing depth tests for every pixel with a group of primitives first, in conjunction with the remaining limitations of claim 1 which thus reduces the inefficient memory use as seen in prior techniques.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 11 and 21, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-10, 12-20, and 22-24, these claims depend from allowed base claims 1, 11, and 21, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0097857 A1 – Reference is of particular relevance to the application as it discloses a selective rasterization process in which rendering may or may not take place based on a render bit which affects depth tests, pixel shading, frame buffer accesses, and multi-sampling for a given tile.
US 2013/0293544 A1– Reference is of particular relevance to the application as it discloses an image may be divided into tiles, each tile including a multitude of pixels, generating a list of primitive groups and volumes that intersect the tile, as pixels in the tile which intersect the primitive group may be shaded using a per-primitive-group list of volumes.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.